                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 DANIEL M. WILSON, #260779                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 vs.                                               )   CIVIL ACTION NO. 1:20-cv-8-TFM-B
                                                   )
 WHITNEY MAHALOVICH,                               )
                                                   )
        Defendant.                                 )

                                           JUDGMENT

       In accordance with the Order entered this date, it is ORDERED, ADJUDGED, and

DECREED that Plaintiff’s complaint be dismissed without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i-iii) because it is frivolous, fails to state a claim upon which relief may be granted,

and seeks monetary relief against a defendant who is immune from such relief.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 9th day of March, 2020.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
